ACCEPTED
                                                                                                         08-16-00240-CR
                                                                                              EIGHTH COURT OF APPEALS
                                                                                                        EL PASO, TEXAS
                                                                                                        9/4/2018 2:26 PM
                                                                                                       DENISE PACHECO
                                           IN THE                                                                 CLERK
08-16-00240-CR
                                   COURT OF APPEALS FOR
                                  FOR THE EIGHTH DISTRICT
                                       EL PASO, TEXAS
                                                                                FILED IN
                                                                         8th COURT OF APPEALS
   THE STATE OF TEXAS                           §                            EL PASO, TEXAS
                                                §                        9/4/2018 2:26:56 PM
   VS.                                          §               CAUSE NO. 08-16-00240-CR
                                                                             DENISE PACHECO
                                                §            TRIAL CAUSE NO. 20150D05389
                                                                                 Clerk
   THOMAS COMPTOIS                              §

                                   MOTION FOR EXTENSION
                                  OF TIME IN WHICH TO FILE
                                   MOTION FOR REHEARING


          NOW COMES, THOMAS COMPTOIS, by and through his Attorney of record,

   CHARLES LOUIS ROBERTS, and moves to extend the time for filing the MOTION FOR

   REHEARING, and for grounds would show this Court the following:

                                                    I.

      A. The deadline for filing the MOTION FOR REARING is September 8, 2018.

      B. The APPELLANT seeks an extension of thirty (30) days.

      C. The reason for the need of such an extension is as follows:

             1. Counsel received the Opinion while preparing for a major Felony Trial in State v.

                 Joshua Gray, Cause No.20170D02161, starting on September 10, 2018.


      D. This is the first extension of time regarding this item.


                                                    II.

          This extension is sought in the interest of Justice and not for the purpose of delay.

                 WHEREFORE, PREMISES CONSIDERED, Appellant respectfully request

   that this Honorable Court grant Appellant’s Motion for Extension of Time to file MOTION FOR

   REHEARING until October 8, 2018.



                                                    1
                                                   Respectfully Submitted,



                                                     /s/ Charles L. Roberts /s/
                                                   CHARLES L. ROBERTS
                                                   300 E. Main, Suite 640
                                                   State Bar. No. 1700100
                                                   El Paso, Texas 79901
                                                   (915) 532-9475
                                                   (915) 534-7417 Fax




                              CERTIFICATE OF SERVICE

        I certify that the foregoing Motion was e-served to the office of the El Paso County
District Attorney, 500 E. San Antonio, Room 201, El Paso, Texas 79901 on this the 4th day of
September, 2018.


                                                  /s/ Charles L. Roberts /s/
                                                  CHARLES L. ROBERTS
                                                  300 E. Main, Suite 640
                                                  State Bar. No. 1700100
                                                  El Paso, Texas 79901
                                                  (915) 532-9475
                                                  (915) 534-7417 Fax




                                             2